                Case 18-50489-CSS         Doc 389       Filed 04/06/21      Page 1 of 21




                     IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE


In re                               )                    Chapter 11
                                    )                    Case No. 16-11501 (CSS)
MAXUS ENERGY CORPORATION,           )
et al.,                             )                    Jointly Administered
                                    )
             Debtors.               )
___________________________________ )
MAXUS LIQUIDATING TRUST,            )
                                    )
             Plaintiff,             )
v.                                  )                    Adv. Pro. No.: 18-50489 (CSS)
                                    )
YPF S.A., YPF INTERNATIONAL S.A., )
YPF HOLDINGS, INC., CLH             )
HOLDINGS, INC., REPSOL, S.A.,       )
REPSOL EXPLORATION, S.A, REPSOL )
E&P USA, INC., REPSOL OFFSHORE )
E&P USA, INC., REPSOL E&P T&T       )
LIMITED AND REPSOL SERVICES         )
COMPANY                             )
                                    )
             Defendants.            )
___________________________________ )

                                              OPINION1


LANDIS RATH & COBB LLP                                   FARNAN LLP
Adam G. Landis                                           Brian E Farnan
Matthew B. McGuire                                       Michael J. Farnan
919 Market Street                                        919 North Market Street
Suite 1800                                               12th Floor
Wilmington, DE 19801                                     Wilmington, DE 19801

        -and-                                                    -and-


1This Opinion constitutes the Court’s findings of fact and conclusions of law, pursuant to Federal Rule of
Bankruptcy Procedure 7052.
              Case 18-50489-CSS            Doc 389      Filed 04/06/21      Page 2 of 21




CLEARY GOTTLIEB STEEN                                    WHITE & CASE LLP
& HAMILTON LLP                                           J. Christopher Shore (Argued)
Victor L. Hou (Argued)                                   Matthew L. Nicholson
Ari D. MacKinnon                                         1221 Avenue of the Americas
One Liberty Plaza                                        New York, New York 10020
New York, New York 10006

Counsel for the YPF Defendants                           Counsel for the Liquidating Trust

Dated: April 6, 2021

Sontchi, C.J.________________


        Before the Court is the YPF defendants’ motion to disqualify plaintiff’s lead law

firm. The Court will deny the motion.

        A. Findings of Fact2
        This adversary proceeding has been pending since 2018 and grew out of the 2016

Chapter 11 case of Maxus Energy Corporation (“Maxus”). The plaintiff is the Maxus

Liquidating Trust (the “Trust”), which was formed under Maxus’s confirmed plan of

reorganization to pursue litigation, including this adversary proceeding. The relevant

defendants are YPF S.A., YPF International S.A., YPF Holdings, Inc., and CLH Holdings,

Inc. (collectively, “YPF”). At all relevant times, YPF was Maxus’s parent. The causes of




2 The Court conducted an evidentiary hearing on April 1, 2021. At the hearing, 49 exhibits were presented,
including 12 declarations. All exhibits were admitted other than Exhibits 14, 16, 32 and 40, which were
excluded. The Court took the admission of Exhibits 17, 24 and 30 under advisement at the hearing. Those
exhibits are excluded for the reasons set forth in n. 62 below. Pursuant to the parties’ agreement, no live
testimony was presented.

                                                    2
               Case 18-50489-CSS             Doc 389       Filed 04/06/21       Page 3 of 21




action in the complaint principally revolve around fraudulent conveyance, and alter

ego/veil-piercing claims.3

        Since the Trust’s formation, it has been represented by White & Case LLP (“White

& Case”) as lead counsel, including in this adversary proceeding.4 Similarly, since shortly

after the inception of this adversary proceeding, YPF has been represented by Sidley

Austin LLP (“Sidley”) as lead counsel. YPF is now also represented in this adversary

proceeding by Cleary Gottlieb Steen & Hamilton LLP (“Cleary”). Indeed, it is Cleary that

has presented to the Court YPF Defendants’ Motion to Disqualify White & Case LLP as

Counsel for the Maxus Liquidating Trust, D.I. 306 (“Motion to Disqualify”) as lead

counsel rather than Sidley. Cleary is the fourth major law firm to represent YPF in

connection with the Maxus Chapter 11 case and this adversary proceeding.5




3For a more complete recitation of the factual background and legal issues please consult the numerous
decisions issued by the Court in this case. See Maxus Liquidating Trust v. YPF S.A., et al., Adv. Pro. No. 18-
50489, 2021 WL 924302 (Bankr. D. Del. Mar. 11, 2021) (discovery dispute); Maxus Liquidating Trust v. YPF
S.A., et al., Adv. Pro. No. 18-50489, 2021 WL 856040 (Bankr. D. Del. Mar. 8, 2021) (discovery dispute); Maxus
Liquidating Trust v. YPF S.A., et al., 617 B.R. 806 (Bankr. D. Del. 2020) (discovery dispute); Maxus Liquidating
Trust v. YPF S.A., et al., Adv. Pro. No. 18-50489, 2019 WL 2581609 (Bankr. D. Del. June 24, 2019) (discovery
dispute); Maxus Liquidating Trust v. YPF S.A., et al., 597 B.R. 235 (Bankr. D. Del. 2019) (abstention); and
Maxus Liquidating Trust v. YPF S.A., et al., Adv. Pro. No. 18-50489, 2019 WL 647027 (Bankr. D. Del. Feb. 15,
2019) (motion to dismiss).
4White & Case represented Occidental Chemical Corp. (“Occidental”) in Maxus’s Chapter 11 case. White
& Case’s work on behalf of Occidental in the Maxus Chapter 11 case concluded in July 2017.
5YPF’s counsel in the Maxus Chapter 11 case and this adversary proceeding have been Chadbourne &
Park, Cravath Swaine & Moore LLP, Sidley, and Landis Rath & Cobb LLP. In addition, in the New Jersey
environmental litigation that preceded and ultimately led to the Maxus Chapter 11 case, YPF and its former
affiliate, Repsol, were represented by several firms, including DLA Piper LLP, Kirkland & Ellis LLP, King
& Spaulding LLP and Chadbourne & Parke LLP.

                                                       3
                 Case 18-50489-CSS            Doc 389       Filed 04/06/21       Page 4 of 21




           The facts and issues relevant to the Motion to Disqualify center on Ms. Jessica

Lauria neé Boelter. 6 Ms. Boelter is a well-regarded restructuring attorney. She has

received numerous recognitions, including being named by Global Restructuring Review

to its "40 Under 40 2016" list, which featured 40 of the world's leading restructuring

specialists, aged 40 and under. Turnarounds & Workouts selected her as one of the

Outstanding Young Restructuring Lawyers for 2015, and Law360 named her a Rising Star

as one of the country's top eight bankruptcy lawyers under the age of 40. In addition, she

has been ranked as Up and Coming in Chambers USA.7

           Ms. Boelter was formerly a partner in the restructuring group of Sidley before she

joined White & Case on October 1, 2020.8 She started at Sidley in their Chicago office in

2002 after graduating from law school and became a partner at Sidley in 2010. 9 She

transferred to Sidley’s New York office in 2017.10

           Along with other lawyers, Ms. Boelter participated in the initial Sidley pitch to

YPF in the summer of 2018.11 She was involved in negotiating the engagement letter

between Sidley and YPF.12 She also consulted with other members of the Sidley team on




6As Ms. Lauria was known as Ms. Boelter at the time relevant to the Motion to Disqualify, with respect,
the Court shall refer to her as Ms. Boelter for clarity’s sake.
7   https://www.whitecase.com/people/jessica-lauria (last visited April 6, 2021).
8   Exh. 27, Declaration of Jessica C. Lauria (formerly Boelter) (“Boelter Declaration”) at ¶2.
9   Id. at ¶3.
10   Id.
11   Id. at ¶4. Exh. 2, Declaration of German Fernandez Lahore (“Lahore Declaration”) at ¶3.
 Boelter Declaration at ¶4. Lahore Declaration at ¶3. Exh. 3, Declaration of John J. Kuster (“Kuster
12

Declaration”) at ¶4.

                                                        4
                 Case 18-50489-CSS            Doc 389       Filed 04/06/21     Page 5 of 21




certain motions, including the motion to dismiss, and related analysis and was admitted

pro hac vice in the adversary proceeding.13 In addition, she participated in or was copied

on email correspondence with the client.14 She also attended several in-person meetings

with the client.15 Executives at YPF considered Ms. Boelter to be “an integral part of YPF’s

outside legal team and depended on her advice, counsel and discretion on a wide range

of highly sensitive topics.”16

            James Conlan led the Sidley engagement from the outset until his departure from

Sidley in June 2020. 17 Although Ms. Boelter was the senior remaining restructuring

partner on the engagement, John Kuster assumed lead responsibility for the engagement

after Mr. Conlan left the firm.18

            Ms. Boelter’s participation in this adversary proceeding varied over time. 19 In

total, she billed 300 hours to the engagement between 2018 and 2020.20 To the best of Ms.

Boelter’s recollection, approximately 200 of these hours were billed in 2018,

approximately 100 hours were billed in 2019 (with the majority billed during the first half




13Boelter Declaration at ¶4. Order Approving Motion for Admission pro hac vice of Jessica C. Knowles
Boelter, Esq.
14   Lahore Declaration at ¶5.
15   Id. at ¶¶5 and 7. Exh. 1, Declaration of Daniel Gonzalez Casartelli (“Casartelli Declaration”) at ¶¶5 and
7.
16   Casartelli Declaration at ¶6. See also Lahore Declaration at ¶11.
17   Boelter Declaration at ¶3. Kuster Declaration at ¶6.
18   Boelter Declaration at ¶3; Kuster Declaration at ¶6.
19   Kuster Declaration at ¶5.
20   Id. at 3.

                                                        5
                 Case 18-50489-CSS            Doc 389       Filed 04/06/21    Page 6 of 21




of the year), and no hours were billed in 2020.21 Ms. Boelter attended at least part of the

6-hour oral argument on the motion to dismiss and recalls making one appearance on the

record during a discovery hearing. 22 The Court has no recollection of Ms. Boelter

appearing in the case. Nonetheless, according to Mr. Kuster, Ms. Boelter worked on,

supervised work on, and/or was privy to internal discussions concerning:

           a.      drafting the motion to dismiss the complaint and preparing YPF’s initial
                   disclosure;
           b.      document collection, document review, privilege determinations, and other
                   discovery matters;
           c.      the motion to withdraw the reference and consideration of the merits of
                   seeking another forum;
           d.      the tactics of White & Case in the litigation;
           e.      developing YPF’s overall litigation strategy;
           f.      YPF’s disclosure pursuant to U.S. securities laws;
           g.      the engagement of local counsel;
           h.      corporate law considerations related to the case;
           i.      the possibility of settlement or other out-of-court resolution of the case;
           j.      discussions concerning litigation status; and
           k.      potential expert issues.23
           As noted above, Mr. Conlan, then the global head of Sidley’s restructuring group,

left Sidley to join Faegre Drinker Biddle & Reath LLP in June 2020. As is often the case

in these matters, Mr. Conlan’s departure led to the departure of other attorneys in his




21Boelter Declaration at ¶5. Like any responsible senior attorney, Ms. Boelter did not bill all her time spent
consulting with her colleagues. Those consultations occurred throughout her time at Sidley, including in
2020. See Exh. 33, Declaration of Daniel J. Neppl, Exhibit B.
22   Boelter Declaration at ¶5; Kuster Declaration at ¶4.
23   Kuster Declaration at ¶5. See also Lahore Declaration at ¶6.

                                                        6
                  Case 18-50489-CSS           Doc 389       Filed 04/06/21   Page 7 of 21




group. Ms. Boelter began exploring other opportunities and avers that her work for YPF

played no role in her decision to explore lateral moves or to leave Sidley.24

            In connection with her ultimate relocation to White & Case, Ms. Boelter went

through a standard conflict screening process.25 During that process, Ms. Boelter did not

discuss the YPF case other than to identify it as a matter on which she had worked, for

purposes of conflict identification.26 Also, during that process, Ms. Boelter understood

that she was not being recruited because of her prior work for YPF.27

            From the beginning of her recruitment, Ms. Boelter understood that, because of

her prior work for YPF on this case, a screen would be necessary. 28 A screen was

implemented as of the day Ms. Boelter joined the firm;29 and Ms. Boelter was promptly

informed of, and acknowledged that she would comply with, the screen.30 Ms. Boelter

avers that she has never seen any of the Trust’s documents pertaining to this matter,

whether hard copy or electronic, in White & Case’s possession.31




24Boelter Declaration at ¶7. Ms. Boelter began discussions with White & Case in August 2020. See Exh. 41,
Maxus Liquidating Trust’s Supplemental Responses & Objections to YPF’s Interrogatories, dated March
12, 2021 (“Interrogatory Responses”) at p. 9 and p. 12 (“Ms. Boelter made no representations concerning
her work with YPF to anyone employed by White & Case other than as set forth in her declaration.”).
25   Boelter Declaration at ¶8.
26   Id.
27   Id. at ¶9.
28   Id.
29   Exh. 19, Declaration of Debra Kobrin Levy (“Levy Declaration”) at ¶¶16, 25-28.
30   Boelter Declaration at ¶¶ 9-10; Levy Declaration at ¶ 41.
31   Boelter Declaration at ¶11.

                                                        7
                 Case 18-50489-CSS        Doc 389      Filed 04/06/21     Page 8 of 21




           Ms. Boelter avers that she has not revealed, either directly or indirectly, any

confidential information (or substantive information of any sort) that she learned during

her work for YPF, including during the conflicts screening process, to anyone at White &

Case and there is no evidence to the contrary. 32 Other than the limited necessary

disclosures during the conflicts screening process, Ms. Boelter has not discussed this

matter with anyone at White & Case and has not set foot in White & Case’s New York

office since she joined the firm (perhaps not surprising given the existing pandemic). 33

Ms. Boelter understands that White & Case policy dictates that any disclosure of a YPF

confidence, even inadvertent, will be punished as a disciplinary violation.34 Finally, Ms.

Boelter has agreed to certify compliance with the White & Case screen periodically.35

           YPF executives first learned that Ms. Boelter was leaving Sidley and joining White

& Case on September 12, 2020.36 Ms. Boelter joined White & Case on October 1, 2020, and

sent a letter to Sidley to provide notice to YPF on the same date.37 The letter stated, among

other things, that all relevant personnel (i.e., Ms. Boelter and lawyers and staff working

on the matter at White & Case) had been instructed that: (1) Ms. Boelter would not have

access to electronic or hard copy files relating to the matter; (2) Ms. Boelter may not




32   Id.
33   Id.
34   Id.
35   Id.
 Kuster Declaration at ¶8. Lahore Declaration at ¶10. Ms. Boelter was offered a partnership position at
36

White & Case on September 8, 2020, which she accepted on the same day. Interrogatory Responses at p. 10.
37   Motion to Disqualify at Exhibit B.

                                                   8
                Case 18-50489-CSS          Doc 389       Filed 04/06/21      Page 9 of 21




discuss this matter with anyone at White & Case; and (3) Ms. Boelter would not receive

any part of the fee from this matter.38

           Shortly thereafter, YPF’s attorneys began a lengthy dialogue with White & Case

over Ms. Boelter’s departure.39 White & Case provided extensive information to YPF as

to the screen that had been implemented and related information.40 YPF’s lawyers never

provided any comment as to the screen even though they were invited to do so.41 Rather,

they took the position that due to Ms. Boelter’s extensive involvement in the adversary

proceeding on behalf of YPF no screen would be adequate.42

           After almost two months of, ultimately, fruitless discussions, YPF filed the Motion

to Disqualify on December 19, 2020. Briefing was completed on February 26, 2021 and a

hearing was held on April 1, 2021.43

           B. Legal Standard
           The Court “has the power . . . to discipline attorneys who have been admitted to

practice before it,” “including the power to disqualify an attorney from a




38   Id.
 See generally Exhs. 4-16, Declaration of Rebecca M. Michaud and exhibits thereto; and Exhs. 22-23,
39

Declaration of Matthew L. Nicholson and exhibit thereto.
40   Id.
41   Id.
42   Id.
43The Court issued a letter on March 12, 2021, D.I. 367, in which it established certain rules governing the
preparation for and conduct of the evidentiary hearing, subject to the parties’ right to agree otherwise. In
addition, the Court held a status conference on March 26, 2021 in preparation for the evidentiary hearing,
at which time the parties announced that no live testimony would be presented unless the Court preferred
otherwise. The Court did not request live testimony.

                                                     9
                 Case 18-50489-CSS              Doc 389         Filed 04/06/21        Page 10 of 21




representation.”44 As such, “attorney conduct is governed by the ethical standards of the

court before which the attorney appears.”45 This Court, under Local Rule 9010-1(f), has

adopted the American Bar Association’s Model Rules of Professional Conduct (the

“Model Rules”) to govern the conduct of the attorneys appearing before it.

           While reviewing motions to disqualify, courts consider “the competing public

policy interests of preserving client confidences and of permitting a party to retain

counsel of his choice.” 46 And “while there can be no hesitation to disqualify where

impropriety has occurred, . . . judges must exercise caution not to paint with a broad brush

under the misguided belief that coming down on the side of disqualification raises the

standard of legal ethics and the publics’ respect. The opposite effects are just as likely—

encouragement of vexacious (sic) tactics and increased cynicism by the public.”47

           Consequently, motions to disqualify “must be viewed with extreme caution to

avoid its misuse as an instrument of harassment” and “should not be imposed unless

absolutely necessary.” 48 And where substantial preparation of the case for trial has

occurred or granting the motion would impose “substantial prejudice and additional



44EON Corp. IP Holdings LLC v. Flo TV Inc., No. C.A. 10-cv-812-RGA, 2012 WL 4364244, at *2 (D. Del. Sept.
24, 2012) (citing United States v. Miller, 624 F.2d 1198, 1201 (3d Cir.1980)).
45Madukwe v. Del. State Univ., 552 F. Supp. 2d (D. Del. 2008) (citing In re Corn Derivatives Antitrust Litig., 748
F.2d 157, 160 (3d Cir. 1984)).
46   Manning v. Waring, Cox, James, Sklar & Allen, 849 F.2d 222, 224 (6th Cir. 1988).
47Panduit Corp. v. All States Plastic Mfg. Co., 744 F.2d 1564, 1576–77 (Fed. Cir. 1984) (emphasis in original),
overruled on other grounds by Richardson-Merrell, Inc. v. Koller, 472 U.S. 424 (1985) (holding that orders
denying a motion to disqualify in civil cases are not collateral orders subject to appeal as “final judgments”
within the meaning of 28 U.S.C. § 1291) and (sharing the concern about the “tactical use of disqualification
motions” to harass opposing counsel).
48   Flo-Con Sys., Inc. v. Servsteel, Inc., 759 F. Supp. 456, 458 (N.D. Ind. 1990).

                                                           10
                     Case 18-50489-CSS         Doc 389        Filed 04/06/21       Page 11 of 21




legal expenses” on the nonmoving party, courts are reluctant to grant a motion to

disqualify as a potential “tool to deprive opponents of the counsel of [their] choice” and

“the balance of the parties’ interests tips sharply in favor of the nonmoving party.”49 In

sum, motions to disqualify are to be used as a protection against exceptional cases.

            Prior to 2009, courts adopted different views on how client confidences are to be

protected while recognizing the potential abuse of a motion to disqualify. Model Rule

1.10(a)(2) answers the question of how client confidences are to be protected—as they

“must be protected”—by providing screening as “a mechanism to give effect to the duty

of confidentiality, not a tool to undermine it” while also allowing courts the discretion to

disqualify attorneys where it is reasonable under the circumstances of the case before

them.50 “Consequently, it should rarely be necessary to impute the transferring lawyer’s

disqualification to all of her new lawyer colleagues in order to meet the former client’s

concerns.”51

            Model Rule 1.10(a)(2)’s screening requirements together with the “extreme

caution” standard under which courts review motions to disqualify support the idea that

where a motion seeks to disqualify a firm complying with 1.10(a)(2), courts will likely

find an “exceptional case” only where the circumstances show that no screening

measures could adequately protect a client’s confidential information. An example of



49   U.S. for Use & Benefit of Lord Elec. Co. v. Titan Pac. Const. Corp., 637 F. Supp. 1556, 1563 (W.D. Wash. 1986).
50ABA Standing Comm. on Ethics and Pro. Resp., Resolution 109, A.B.A., p.10–11, (A.B.A. Final Report
Adopted Feb. 16, 2009), https://www.americanbar.org/content/dam/aba/administrative/professional_
responsibility1/final_report_adopted109.pdf (last visited April 6, 2021) (emphasis in original).
51   Id. at p. 10.

                                                         11
                     Case 18-50489-CSS      Doc 389        Filed 04/06/21    Page 12 of 21




just such an “exceptional case” is provided in the ABA Report recommending Model Rule

1.10(a)(2)’s adoption:

                      For example, if a substantial number of lawyers on one side
                      of a litigation move to the law firm representing the other
                      side, a tribunal might disqualify the other side’s law firm,
                      because it would be reasonable to doubt the efficacy of
                      screens established for so many lawyers who possess so much
                      material confidential information.52
            In determining whether an “exceptional case” exists where an ethical screen that

is compliant with Model Rule 1.10(a)(2) may be inadequate courts have applied a test that

looks to several factors, including:

                      (1) The substantiality of the relationship between the attorney
                      and the former client,
                      (2) The time lapse between the matters in dispute,
                      (3) The size of the firm and the number of disqualified
                      attorneys,
                      (4) The nature of the disqualified attorney's involvement, and
                      (5) The timing of the wall.53

            C. Analysis
            The parties agree that Model Rule 1.9 prohibits Ms. Boelter from representing the

Trust at White & Case and do not contend she has attempted to do so. Instead, YPF

argues that Ms. Boelter’s move to White & Case is so exceptional and of such magnitude

as to render any possible ethical screen imposed by White & Case inadequate for the

protection of YPF’s confidential information. Thus, YPF argues, Ms. Boelter’s conflict




52   Id. at p. 12.
53Enzo Life Sciences, Inc. v. Adipogen Corp., C.A. No. 11-cv-00088 -RGA, 2013 WL 6138791, at *3 (D. Del. Nov.
20, 2013).

                                                      12
                Case 18-50489-CSS   Doc 389     Filed 04/06/21   Page 13 of 21




should be imputed to White & Case and the firm should be disqualified from

representing the Trust.

          Rule 1.10(a)(2) imputes Ms. Boelter’s conflict upon White & Case and acts to

prohibit White & Case from representing the Trust unless (1) Ms. Boelter is timely

screened from any participation in White & Case’s representation of the Trust and is not

apportioned a part of the fee therefrom; and (2) written notice is promptly given to YPF,

which will include (a) the screening procedures White & Case has employed, and (b) a

statement that (i) White & Case and Ms. Boelter will comply with the screening

procedures, (ii) review may be appropriate before a tribunal, and (iii) contains White &

Case’s agreement to respond promptly to any of YPF’s written inquiries about the

screening procedures. Under the Model Rules, screening “denotes the isolation of a

lawyer from any participation in a matter through the timely imposition of procedures

within a firm that are reasonably adequate under the circumstances to protect

information that the isolated lawyer is obligated to protect under these Rules or other

law.”54

          Comments [9] and [10] of Rule 1.0 of the Model Rules add that “[a]dditional

screening measures that are appropriate for the particular matter will depend on the

circumstances” and are only effective if they are “implemented as soon as practical after

a lawyer or law firm knows or reasonably should know that there is a need for screening.”




54   Model Rule 1.0(k).

                                           13
                Case 18-50489-CSS          Doc 389        Filed 04/06/21      Page 14 of 21




But, even after screening measures are adopted, “tribunals may consider additional

factors in ruling upon motions to disqualify a lawyer from pending litigation.”55

          There can be no serious question that White & Case has faithfully adhered to the

requirements of Model Rule 1.10(a)(2). White & Case implemented a thorough, robust

ethical screen between Ms. Boelter and the YPF adversary proceeding and all related

issues immediately upon Ms. Boelter joining the firm. Moreover, Ms. Boelter will not be

apportioned a part of the fee from the YPF adversary proceeding and related issues. 56

Starting on October 1, 2020, and continuing through March 2021, White & Case provided

YPF (through its attorneys) prompt and exhaustive notice of the screening procedures, as

well as repeated statements that White & Case and Ms. Boelter would comply with the

screening procedures. 57 In addition, White & Case responded promptly to YPF’s

inquiries about the screening procedures, even repeatedly inviting YPF to provide




55   Model Rule 1.10, cmt. 7 (emphasis added).
56YPF complains that the screen is inadequate because Ms. Boelter’s husband, Mr. Thomas Lauria, who is
the head of White & Case’s restructuring group, may receive a part of the fee earned by White & Case from
this litigation. Ms. Boelter’s relationship with Mr. Lauria is discussed more fully below but, in response to
this argument, it is sufficient to point out that, under Model Rule 1.10, it is Ms. Boelter and not Mr. Lauria
who is prevented from receiving fees arising from this adversary proceeding.
57 YPF argues that notice of the screening procedures was inadequate because the disclosure of the identity
of the lawyers subject to the screen evolved in the weeks after Ms. Boelter joined White & Case.
Nonetheless, there can be no question that White & Case was acting in good faith. The lack of precision in
identifying the screened lawyers was unfortunate but does not justify disqualification. See Maxell, Ltd. v.
Apple Inc., C.A. No. 5:19-CV-00036, 2021 WL 1100098 at *13 (E.D. Tex. Mar. 2, 2021) (Delay of 48 days in
providing written notice compliant with Model Rule 1.10(a)(2)(ii) does not justify disqualification because,
on balance, the prejudice to the movant from the opposing firm’s failure to provide prompt written notice
is not so great as to outweigh the significant prejudice to the opposing party if the court were to disqualify
its counsel). While this case is not on the eve of trial, it is in its third year and document discovery is
complete. It would be highly prejudicial to the Trust, which is an entity of limited means, to require it to
find new counsel.

                                                     14
                 Case 18-50489-CSS            Doc 389        Filed 04/06/21      Page 15 of 21




comments or changes to the procedures – an invitation YPF either ignored or declined.

In sum, White & Case and Ms. Boelter complied to the letter with the applicable ethical rule.

           As such, the question turns to whether an “exceptional case” exists such that no

screening measures could adequately protect YPF’s confidential information. This is not

such a case. There is no doubt that Ms. Boelter was one of the senior attorneys in the YPF

adversary proceeding. As such, she was privy to client confidences, and YPF’s strategy

and tactics in defending the suit. However, her involvement was largely diminished after

the Court’s denial of the motion to dismiss in 2019. Her billed hours were cut in half from

2018 to 2019 with most of those hours accruing early in the year, and she did not bill a

single hour to the file in 2020. This is not particularly surprising, as Mr. Conlan was the

lead restructuring attorney on the matter until just a few months before Ms. Boelter left

Sidley,58 and the matter was turned over to the litigators after denial of the motion to

dismiss and the beginning of discovery.59

           Moreover, Ms. Boelter’s interactions with YPF executives were not sufficient to

turn this matter into an “exceptional” case. The declarations attempt to establish that Ms.

Boelter was a key strategic advisor who was privy to the deepest and darkest YPF secrets.

The declarations are artfully drafted but they exaggerate every interaction to an

implausible degree. The Court was particularly struck by the declaration of YPF’s CEO,

Mr. Casartelli, who averred that Ms. Boelter was a trusted and critical confidante because



58   Significantly, Ms. Boelter did not bill any time to the matter even after Mr. Conlan left Sidley.
59 Restructuring attorneys can do litigation, but the answer to the question of whether they should do
litigation is, more often than not, “no.”

                                                        15
            Case 18-50489-CSS      Doc 389       Filed 04/06/21   Page 16 of 21




he had a conversation with her at a cocktail party where they discussed the case. The

example is incongruous for several reasons, not the least of which is (1) they discussed

the case – what else would they discuss, they barely knew each other, and it was all they

had in common, and (2) it was a cocktail party – if Mr. Casartelli believes that sharing

critical confidences over drinks at a crowded cocktail party is appropriate, he needs to

reexamine his thinking. In addition, the Court finds it disingenuous that a firm such as

YPF, which changes law firms with striking frequency, is shocked that one (or more) of

its lawyers may leave its employ, even by moving to a firm representing a legal opponent.

       Remember, an ethical screen is only required to prevent a lawyer that leaves a firm

from being adverse to her former client in the same or a substantially related matter.

Lawyers subject to a screen are universally privy to client confidences and litigation

strategy. That is not the question. The question is whether Ms. Boelter knows so much

and was so involved as to make this an “exceptional case” where an ethical screen would

be inadequate. If that were the case then the Court would expect such a lawyer to have

billed more than 300 hours over more than two years in defending an extremely hard

fought, $14 billion lawsuit.

       An examination of the Enzo Life Sciences factors does not change the conclusion.

Recall that those factors are:

              (1) The substantiality of the relationship between the attorney
              and the former client,
              (2) The time lapse between the matters in dispute,
              (3) The size of the firm and the number of disqualified
              attorneys,
              (4) The nature of the disqualified attorney's involvement, and

                                            16
                 Case 18-50489-CSS             Doc 389       Filed 04/06/21   Page 17 of 21




                    (5) The timing of the wall.60

           As to the first factor, as discussed at length above, the relationship between Ms.

Boelter and YPF was significant but not substantial. Second, the time lapse between the

matters in dispute, however, was short. Indeed, it was immediate. Third, the firms

involved are extremely large. Sidley and White & Case are sophisticated, global mega-

firms. YPF argues that the Court should not focus on the firms but, rather, the smaller

departments or groups in the firms. That is unavailing. The legal industry is evolving

towards becoming location agnostic (accelerated by the pandemic) -- especially in

practice areas such as restructuring where cross-departmental legal expertise and

collaboration in areas such as litigation, mergers and acquisitions, capital markets, etc., is

routine. White & Case has 2,293 attorneys worldwide with 456 of them located at its New

York office and, even within the confines of restructuring, White & Case has 256 attorneys

worldwide with 85 of them located in New York. 61 Assuming, arguendo, the Court

should consider the size of White & Case’s (i) worldwide restructuring practice (256

attorneys), (ii) New York office (456 attorneys), or (iii) New York restructuring practice

(85 attorneys), in each instance the Court would find that the screening procedures are

sufficient. But that is not the test – courts look at the firm as a whole and these firms are

about as large as they get. Moreover, the only attorney at issue is Ms. Boelter. This is not



60   Enzo Life Sciences, Inc., 2013 WL 6138791 at *3.
61https://www.whitecase.com/people (last visited April 6, 2021). The total number of attorneys was
calculated by filtering by Role for Partner, Counsel, and Associate and adding the results; the same method
for calculating attorneys was used to calculate the remaining numbers adding filters for Service: Financial
Restructuring and Insolvency or Office: New York, or both. (2,293 total attorneys; 456 New York attorneys;
256 globally located restructuring attorneys; and 85 New York based restructuring attorneys).

                                                        17
              Case 18-50489-CSS            Doc 389         Filed 04/06/21     Page 18 of 21




a case where an entire trial team switched sides. Fourth, again, as discussed above, Ms.

Boelter’s involvement in the YPF adversary was significant but not substantial. Indeed,

the Court has no memory of Ms. Boelter’s involvement at all, and attendance at part of a

lengthy oral argument certainly does not qualify as substantial involvement. Ms. Boelter

was a restructuring attorney involved at a high level in a litigation arising out of a

bankruptcy that is focused on non-bankruptcy factual and legal issues. She was not the

lead trial lawyer billing thousands of hours to the matter. Fifth, as to the timing of the

wall, it was erected immediately upon Ms. Boelter joining the firm.

        Thus, examining the Enzo Life Sciences factors, only one of the five factors would

support concluding that the ethical wall established by White & Case and the firm’s

adherence to the requirements of Model Rule 1.10(a)(2) is inadequate. That is clearly

insufficient to require disqualification of the entire firm.62




62In support of the Motion to Disqualify, YPF submitted two Declarations of W. Bradley Wendel, Exhs. 17
and 30 (together the “Wendel Declarations”). Professor Wendel is the Edwin H. Woodruff Professor of
Law at Cornell Law School. Professor Wendel opines in his first declaration that “[t]his case is one of the
most egregious instances I have seen of a moving lawyer possessing sensitive confidential client
information switching over to the law firm representing the litigation adversary of a former client.” As
discussed above, the Court respectfully disagrees. Importantly, however, the Court finds that Professor
Wendel’s declarations consist entirely of a recitation of the law and legal conclusions. While thorough and
informative in the general sense, this is not the proper role of expert testimony. The Court need not apply
expert testimony to reach its own conclusions as to the law. Indeed, it should not. Kansas v. Colorado, No.
105, ORIGINAL, 1994 WL 16189353, at *155 (U.S. Oct. 3, 1994) (special master report) (“Opinion testimony
providing legal conclusions is not admissible.”). See also Note, Expert Legal Testimony, 97 Harv. L. Rev. 797
(“Thus, conflicting expert legal testimony or any legal testimony not in conformity with the judge's
formulation of the law fails to meet the helpfulness standard and should be excluded."); 31A Am. Jur. 2d
Expert and Opinion Evidence § 96 (“Although a witness may be permitted, in a proper case, to give an opinion
on an ultimate fact involved in a case, the witness may not give an opinion on a question of domestic law
or on matters that involve questions of law.”) (citations omitted); and 32 C.J.S. Evidence § 838 (“As a general
rule, an expert witness may not give their opinion on a question of domestic law or on matters that involve
questions of law, and an expert witness cannot instruct the court with respect to the applicable law of the
case.”). Thus, the Court will not consider the Wendel Declarations nor Exh. 24, Declaration of Lucian T.
Pera, submitted by White & Case in opposition to the Wendel Declarations.

                                                      18
              Case 18-50489-CSS           Doc 389        Filed 04/06/21     Page 19 of 21




        Lastly, YPF repeatedly suggests that White & Case must be disqualified because

of Ms. Boelter’s marriage to Mr. Lauria, the head of White & Case’s restructuring group.

This argument is based on the proposition that married attorneys cannot help themselves

from revealing client confidences over the dinner table or elsewhere. The Court refuses

to presume that well-regarded married attorneys act in such a manner. It is unlikely that

Ms. Boelter and Mr. Lauria spend the precious few hours that they can find together

sharing client confidences, and the Court finds no reason to speculate that they do so.

Indeed, the Court refuses to inquire into Ms. Boelter’s and Mr. Lauria’s marriage in any

manner whatsoever as their relationship is not relevant. It is neither a basis for the relief

requested by YPF in the Motion to Disqualify nor would it require disqualification of the

firm in any event – just disqualification of Mr. Lauria who has never even worked on the

adversary proceeding nor the underlying Maxus Chapter 11 case.63 Moreover, even if

Ms. Boelter were to reveal YPF confidential information to her spouse (and there is no

reason to believe she would), no harm would arise unless Mr. Lauria were, in turn, to

betray his wife’s confidences. There is no reason whatsoever to conclude or even to

speculate that Mr. Lauria would reveal YPF information that he learned from his wife




63The Motion to Disqualify seeks relief related to the lateral movement of attorneys between firms. Model
Rule 1.7, which is not a basis for the relief requested in the Motion to Disqualify, governs when there is a
“personal interest of the lawyer” that may interfere with representation of a client. A conflict under Model
Rule 1.7 is usually personal and is not imputed to the firm. See Model Rule 1.10(a)(1) (“While lawyers are
associated in a firm, none of them shall knowingly represent a client when any one of them practicing alone
would be prohibited from doing so by Rules 1.7 or 1.9 unless (1) the prohibition is based on a personal
interest of the disqualified lawyer and does not present a significant risk of materially limiting the
representation of the client by the remaining lawyers in the firm.”).


                                                    19
                 Case 18-50489-CSS           Doc 389         Filed 04/06/21      Page 20 of 21




with any other person, including his partner and frequent collaborator, Mr. Christopher

Shore, lead counsel for the Trust.

           YPF attempts to justify an inquiry into Ms. Boelter’s relationship with Mr. Lauria

on the basis that it is somehow probative of the likelihood that she will honor the ethical

screen.       Ms. Boelter and Mr. Lauria began dating intermittently in early 2017, the

relationship became “exclusive” in or around the fall of 2018, and they began to

cohabitate in July 2019.64 Ms. Boelter disclosed her relationship with Mr. Lauria to Sidley

in 2018 and believes persons at YPF were aware of the relationship in 2019.65 Mr. Lahore,

however, avers that he was not personally aware of the relationship until September 12,

2020.66 YPF argues that Ms. Boelter did not comply with the requirements of Model Rule

1.7 in connection with Ms. Boelter’s relationship with Mr. Lauria. This is less than clear.67



64   Interrogatory Responses at p. 17.
65   Boelter Declaration at ¶6.
66   Lahore Declaration at ¶10.
67 Ms. Boelter and Mr. Lauria were married on November 6, 2020 - after Ms. Boelter had left Sidley and
joined White & Case. Boelter Declaration at ¶6. The Model Rules provide that “a lawyer shall not represent
a client if the representation involves a concurrent conflict of interest,” which exists “if there is a significant
risk that the representation . . . will be materially limited . . . by a personal interest of the lawyer.” Model
Rule 1.7(a)(2). The comments explain that, with regard to romantic relationships, the above prohibition
applies when the lawyer is married to a lawyer in an adverse firm. Model Rule 1.7, cmt. 11 (“When lawyers
representing different clients in the same matter or in substantially related matters are closely related by blood
or marriage, there may be a significant risk that client confidences will be revealed, and that the lawyer's
family relationship will interfere with both loyalty and independent professional judgment.”) (emphasis
added). Compare Conflicts Arising Out of a Lawyer's Personal Relationship with Opposing Counsel, ABA
Comm. on Ethics & Pro. Resp., Formal Op. 494 (July 9, 2020) (“Lawyers who cohabit in an intimate
relationship should be treated similarly to married couples for conflicts purposes. The same is true for
couples who are engaged to be married or in exclusive intimate relationships.”).

Note, however, that ABA Formal Opinion 494, which expanded Model Rule 1.7 to apply to romantic
relationships beyond marriage, was not adopted until July 29, 2020 – almost two years after Ms. Boelter
started dating Mr. Lauria exclusively and less than two months prior to when Mr. Lahore avers that he first
became aware of the relationship between Ms. Boelter and Mr. Lauria. Thus, the period of any potential
violation of the rule by Ms. Boelter is to be measured in weeks not years. In any event, the Delaware

                                                        20
              Case 18-50489-CSS            Doc 389        Filed 04/06/21     Page 21 of 21




Nonetheless, assuming, arguendo, that Ms. Boelter should have disclosed to YPF as early

as the fall of 2018 that Ms. Boelter was in a romantic relationship with Mr. Lauria and

that YPF did not learn of the relationship until September 2020, the argument that this

has any bearing on the probity of whether Ms. Boelter will comply with the ethical screen

is unavailing.68 There is no link whatsoever between the two points. Indeed, the Federal

Rules of Evidence prohibit making such an inference.69 Rather, it is clear to the Court

that the discussion of Ms. Boelter’s and Mr. Lauria’s marriage is solely offered by YPF in

a shabby attempt to embarrass Ms. Boelter and Mr. Lauria and/or to prejudice the Court

in some manner. It has accomplished neither.

        The Motion to Disqualify will be denied for the reasons set forth above. The Court

will enter an order.




Bankruptcy Court has not adopted ABA Formal Opinions as binding authority. See Model Rules of
Professional Conduct, https:/www.americanbar.org/groups/professional_responsibility/publications
(last visited April 6, 2021) ("ABA Formal Opinions are not binding authority in any jurisdiction without
adoption in such a jurisdiction. "). As a result, ABA Formal Opinion 494 is not applicable, Model Rule 1.7
did not apply to Ms. Boelter prior to her marriage to Mr. Lauria, and she did not violate the rule while
representing YPF.
68 It is perhaps useful to consider what may have occurred had Ms. Boelter informed Mr. Lahore in Fall
2018 that she was in a romantic relationship with Mr. Lauria. What would have been YPF’s remedy? YPF
certainly could not have forced Ms. Boelter to end the relationship. YPF would have had two options –
consent to Ms. Boelter continuing to represent YPF, notwithstanding her relationship with Mr. Lauria, or
fire her. Recall that YPF executives have sworn that, among other things, they considered Ms. Boelter to
be “an integral part of YPF’s outside legal team and depended on her advice, counsel and discretion on a
wide range of highly sensitive topics.” If one takes the Declarations of Mr. Casartelli and Mr. Lahore at
face value it seems unlikely YPF would have fired her – she was too valuable to them. Rather, it strikes the
Court that it is more likely that all the handwringing about a purported violation of Rule 1.7 by Ms. Boelter
is nothing more than a litigation tactic.
69FRE 404(a)(1) (“Evidence of a person’s character or character trait is not admissible to prove that on a
particular occasion the person acted in accordance with the character or trait.”).

                                                     21
